Citation Nr: 0429136	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
depressive neurosis, currently evaluated as 50 percent 
disabling.

2.  Entitlement to individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to September 
1971.

The issues on appeal arose from a Department of Veterans 
Affaires (VA) Regional Office (RO) rating decision dated in 
July 2002.

This case was previously remanded by the Board of Veterans 
Appeals (Board) in January 2004, for additional development, 
including compliance with changes brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA).  That 
development having been completed, the case is once more 
before the Board for appellate review.


FINDINGS OF FACT

1.  Service-connected chronic depressive neurosis is 
essentially manifested by symptomatology which more nearly 
approximates disability productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships); Global Assessment of Functioning scores (GAF) 
scores for service-connected chronic depressive neurosis have 
essentially fluctuated between 51 and 68 representing from 
moderate to mild symptoms, respectively.

2.  The competent medical evidence fails to demonstrate 
manifestations and symptomatology solely attributed to 
service-connected chronic depressive neurosis that meet or 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

3.  The veteran became too disabled to work in approximately 
July 2001; his educational background consists of four years 
of high school; he was primarily employed as a foundry 
worker.

4.  The veteran's sole service-connected disability consists 
of a chronic depressive neurosis and when evaluated in 
association with the veteran's educational attainment and 
occupational background, is not shown to preclude all types 
of substantially gainful employment; competent medical 
evidence shows that the veteran has significant nonservice 
connected disabilities, variously diagnosed, including 
schizoaffective disorder and coronary artery disease, which 
contribute to his unemployability status.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 50 percent 
for chronic depressive neurosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 Diagnostic Code 9433 (2003).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West. 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Factual Background

Information received from the veteran shows that he became 
too disabled to work in approximately July 2001.  He noted 
having has four years of high school and occupational 
experience as a foundry worker.

VA medical records dated in 2001 generally show the veteran 
as well oriented.  It was noted that in May 2001, he 
underwent open heart surgery and had a 2 vessel bypass done.  
He also was noted to have had a history of deep vein 
thrombosis and pulmonary embolism.  He noted that he was 
advised to stay on aspirin instead of Coumadin since his open 
heart surgery.  Also noted was chronic back pain and 
osteoarthritis.  

A March 2002 VA psychiatric examination report shows the 
veteran reported being married two times.  His first marriage 
took place at age 20 and lasted 21 years.  He had two 
daughters by his first marriage who were now adults.  He 
noted that his second marriage took place in 1991.  He 
currently lived with his youngest daughter.  They live in a 
mobile home which he bought one year earlier.  He noted that 
his daily activities generally consisted of reading the 
bible, drinking coffee, doing household chores including 
shopping, preparing meals and walking about the trailer 
court.  He was not involved in any organized social clubs.  
He occasionally played the guitar with a friend.

On mental status examination the veteran was described as 
neat, clean, well groomed and casually dressed.  He had a 
neatly trimmed beard and moustache.  His affect was 
considered flat.  His mood was described as appropriate.  
Speech was clear and discernible.  It was noted that a 
Folstein Mini-Mental Status Examination was administered and 
that the veteran obtained a score of 28 out of a possible 30.  
The examiner noted that generally a score of 23 or less is 
needed for further assessment.  

The veteran was noted to be well oriented to day, month, date 
and place.  He had no difficulty with the immediate recall 
tasks.  It was noted that he had some difficulty on the 
delayed recall test and attention and calculation testing.  
He had no problems with the language portion of the 
examination.  No abnormal trends involving delusions or 
hallucinations appeared to be present.  He denied any present 
thoughts of homicide or suicide.  Impression referred to 
dysthymic disorder, obsessive-compulsive personality disorder 
and status post heart bypass surgery.  Current GAF was noted 
at 51.  

The examiner's summary and recommendations showed that the 
results of the examination depicted an individual who was 
chronically depressed and evidenced a dysthymic disorder.  
Also, he was described as a persistent worrier which 
suggested an obsessive-compulsive personality disorder.  It 
was noted that the veteran also suffered a heart attack and 
no longer believed he could handle the stress of work as a 
result of his physical condition.  The examiner noted that 
the results of the evaluation suggested that the veteran was 
unemployable due to both physiological and psychological 
factors.  

A November 2002 VA hospital summary referred to a short 
period of treatment for symptoms due to depressive disorder, 
not otherwise specified, and schizoaffective disorder.  

VA mental health records dated in 2002 and 2003 refer to the 
presence of a coexisting schizoaffective process with related 
GAF score generally of 40 and 45.

An April 2003 VA primary care clinic progress note showed the 
veteran was scheduled for followup treatment for various 
problems including coronary artery disease (CAD), 
hypercholesterolemia, and gastroesophageal reflux disease 
(GERD).  A history of schizophrenia with treatment at the 
mental health clinic was noted.  At that time, the veteran 
was described as alert, awake and oriented times three.  

A November 2003 VA psychiatric progress note referred to 
schizoaffective disorder and depressive disorder, not 
otherwise specified.  Overall GAF score was 60.  

Other VA medical records in 2003 note followup treatment for 
CAD, GERD, hyperlipidemia and deep vein thrombosis.  

Also of record are recently dated documents from the Social 
Security Administration (SSA) in 2003 showing the veteran was 
granted SSA disability benefits based on disability due to 
hypertensive cardiovascular disease and schizoaffective 
disorder.  

A May 2004 VA psychiatric examination report shows that the 
examination was undertaken to determine the nature and extent 
of severity of service connected chronic depressive neurosis.  
The veteran's current complaints included a bad mood problem, 
panic attacks, and trouble concentrating and focusing.  Also, 
he noted that he worried a lot.  He described his sleeping 
habits as average with eight hours of sleep.  Appetite was 
noted as fair.  Energy level was described as low.  

The examiner's review of the medical records noted that the 
veteran recently was diagnosed with schizoaffective disorder.  
Also noted was a medical history which included status post 
deep vein thrombosis, CAD with bypass surgery, right shoulder 
disorder, chronic obstructive pulmonary disease (COPD), GERD 
and atrial fibrillation.  He lived with his daughter and had 
a few friends.  He quit his job in July 2000, following heart 
surgery and problems with his nerves and depression.  

On mental status examination the veteran was described as a 
well developed and well nourished individual of average 
build.  He was clean and normally groomed.  He was polite and 
exhibited a normal range of psychomotor behavior.  Affect was 
restricted and somewhat apathetic.  He was slightly anxious 
initially but otherwise his affect was flat for the most 
part.  Mood was stable.  He appeared generally calm.  

Speech was soft, slow and exhibited delayed reaction time to 
questions.  He denied any active suicidal or homicidal 
thoughts.  He admitted to some auditory hallucinations but 
denied visual hallucinations.  He admitted to paranoid 
thinking.  He was alert and oriented.  He did serial sevens 
correctly.  Attention and concentration were fair.  Memory 
was grossly intact times three.  Insight and judgment were 
fair.  Diagnoses included generalized anxiety disorder, 
dysthymic disorder, schizoid personality and rule out 
schizophrenia disorder.  GAF score was 58.

Based on a review of the claims file the examiner opined as 
to the veteran's GAF score over the recent years.  He noted 
that the current GAF score of 58 represented the veteran's 
overall functioning in respect to the current psychiatric 
condition.  In 2001, the veteran's GAF score was estimated at 
68.  In 2002 the GAF score was estimated at 60.  


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

During the appeal period, the Board remanded this case in 
January 2004 for additional development including compliance 
with VCAA notification requirements.  In January 2004, the RO 
formally notified the veteran of the VCAA of 2000 with 
respect to the issue on appeal.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and of his responsibilities if he wanted such evidence to be 
obtained by VA.  Id.  No additional evidence was submitted by 
the veteran and the case was returned to the Board for 
appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claims of 
entitlement to  an increased rating for chronic depressive 
neurosis and TDIU.  

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
after November 9, 2000, the date the VCAA was enacted.  While 
the notice provided to the appellant was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and recertification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U. S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  


Increased Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.

It is essential that each disability is viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (2003).

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2003).

A 50 percent evaluation may be assigned for depressive 
neurosis for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9433.

The next higher or 70 percent rating may be assigned where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of from 61 
to 70 is indicative of "some mild symptoms," or "some 
difficulty in social, occupational, or school functioning," 
but "generally functioning pretty well, [and] has some 
meaningful interpersonal relationships."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995).  A GAF score of 51 to 
60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks or moderate 
difficulty in social, occupational or school functioning 
(e.g., few friends, conflicts with coworkers).  Id.  A GAF 
score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Id.

A GAF score from 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at 
sometimes illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Entitlement to an increased evaluation for chronic depressive 
neurosis

In this case, the competent medical evidence including VA 
psychiatric examination reports of March 2002 and May 2004 as 
well as VA mental health treatment records essentially show 
that the veteran's service-connected chronic depressive 
neurosis is manifested by symptomatology which more nearly 
equates to occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Such 
symptoms and manifestations are consistent with the 50 
percent evaluation currently assigned for service connected 
chronic depressive neurosis.  Importantly, while the veteran 
exhibited some anxiety, depression and altered affect, he was 
generally considered oriented time three, and alert.  Memory, 
insight and judgment were intact.  GAF scores associated with 
service-connected psychoneurosis have essentially varied 
between 51 for moderate symptoms and 68 for mild symptoms.

In reviewing the record, the Board recognizes that the 
competent medical evidence including VA mental health 
progress notes and information from the SSA also refer to a 
coexisting schizoaffective disorder for which service-
connection is not in effect.  The record contains GAF scores 
related to nonservice connected schizoaffective disorder of 
40 and 45 suggestive of an inability to work and the 
underlying basis for the grant of SSA disability benefits.  
Importantly, the Board notes that impairment due to the 
nonservice connected schizoaffective disorder may not be 
considered in evaluating a claim for an increased rating for 
service-connected chronic depressive neurosis disability.  
38 C.F.R. §4.14.  

A longitudinal review of the record fails to demonstrate 
manifestations and symptomatology solely attributed to 
service-connected chronic depressive neurosis that meet or 
more nearly approximate occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

In view of the foregoing, the Board concludes that the 
symptoms solely associated with the veteran's service-
connected chronic depressive neurosis are consistent with a 
50 percent evaluation, but no more, under Diagnostic Code 
9433.  The Board stresses that the evidence, as discussed 
above, does not reflect symptomatology solely due to service-
connected chronic depressive neurosis that more nearly 
approximates the criteria required for a 70 percent 
evaluation.  


Other Considerations

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (CAVC) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
rating, but did not grant an increased evaluation for chronic 
depressive neurosis on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds that a higher rating for chronic depressive 
neurosis on an extraschedular basis pursuant to 38 C.F.R. § 
3.321(b)(1) is not appropriate.  It is clear that the 
disability at issue did not render the veteran's clinical 
picture unusual or exceptional in nature, did not markedly 
interfere with employment, and did not require frequent 
inpatient care as to render impractical the application of 
regular schedular standards, thereby precluding entitlement 
to an increased evaluation on an extraschedular basis.  

The record contains competent medical evidence of coexisting 
nonservice-connected schizoaffective disorder and 
cardiovascular disease process which primarily contribute to 
the veteran's unemployability status.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 50 percent for 
chronic depressive neurosis.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a).

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a total rating for compensation purposes 
based upon individual unemployability, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. § 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b).  Under § 4.16(b), the 
Board must determine whether the veteran, on an 
extraschedular basis, is unemployable by reason of his 
service-connected disability.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity. 38 C.F.R. § 4.15. Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. §§ 3.340(a), 
4.15.

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service- connected 
disabilities.  38 C.F.R. § 3.341(a).

Neither disability from nonservice-connected disabilities or 
due to advancing age may be considered. 38 C.F.R. §§ 
3.341(a), 4.19.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.

The veteran's work history and educational background are 
also given consideration.  The authorizing statutory 
provisions permit a combination of objective and subjective 
criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.  Specific attention is 
afforded the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  
Determinations are made irrespective of the veteran's age, 
however.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2003).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the CAVC referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.

Specifically, the CAVC indicated that there was a need for 
discussing whether the standard needed in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

Based on the analysis above, the veteran does not meet the 
minimum requirements for a 100 percent disability evaluation 
under 38 C.F.R. § 4.16(a).  The veteran's sole service-
connected chronic depressive neurosis is rated at 50 percent.

In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. 
§ 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. 
§ 4.16(b).  Under § 4.16(b), the Board must determine whether 
the veteran, on an extraschedular basis, is unemployable by 
reason of his service-connected disabilities.

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), however, the evidence fails to show that the 
disability in question is so exceptional or unusual as to 
warrant the assignment of an extraschedular evaluation.  As 
indicated in governing regulation and CAVC precedents, 38 
C.F.R. § 3.321(b)(1) applies only in "exceptional" cases 
where the ratings in the VA Schedule for Rating Disabilities 
are inadequate to compensate for the average loss of earning 
capacity attributable to specific disabilities.

The record does not reflect any recent or frequent hospital 
care for service-connected chronic depressive neurosis or 
marked interference with employment.  In sum, the regular 
schedular criteria are shown to provide adequate compensation 
in this case.

38 C.F.R. § 4.16(b) applies only where a claimant is unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities.  As noted in Kellar 
v. Brown, 6 Vet. App. 156, 161 (1994), entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a 
total rating under 
§ 4.16(b) are based on different factors, the evidence must 
show that the veteran is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities.

In this case, based on the extensive competent medical 
evidence cited above, the Board notes that the veteran is not 
shown to be precluded from securing and following a 
substantially gainful occupation due solely to service-
connected chronic depressive neurosis.  Rather, the medical 
evidence shows that the veteran's nonservice connected 
disabilities variously diagnosed, including schizoaffective 
disorder and coronary artery disease have a major impact on 
the veteran's employability status.  The effects on the 
veteran's employability of his nonservice-connected 
disabilities and his age cannot be considered.  Only the 
impact of the service-connected disabilities can be taken 
into consideration.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
versions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis upon which to assign a total 
disability rating for compensation purposes on the basis of 
individual unemployability for the reasons discussed herein.  
The veteran's sole service-connected depressive neurosis, 
alone, is not of sufficient severity to preclude his engaging 
in all types of substantially gainful employment.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a TDIU.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).













ORDER

Entitlement to an increased evaluation for chronic depressive 
neurosis is denied.

Entitlement to a TDIU is denied.



	                        
____________________________________________
	WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



